Hill, J.
Wrightsville & Tennille Railroad Company brought an equitable petition- against W. R. Barlow, to enjoin him from trespassing on a certain tract of land adjoining the right of way of the company, and from erecting a building thereon, the company claiming the land. The defendant in his answer claimed title to the land in question. On the trial of the case evidence was introduced tending to show that the parties owned adjoining tracts of land. The jury found for the plaintiff. The defendant filed a motion for new trial on the usual general grounds only. There being evidence to support the verdict, .the judgment overruling the motion for new trial will not be disturbed. See Alabama Great Southern Railroad Co. v. Brock, 141 Ga. 840 (82 S. E. 225).

Judgment affirmed.


All the Justices concur.